Citation Nr: 1500357	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  08-12 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).
.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007
rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida

In August 2012, this matter was remanded in order to provide the Veteran with an opportunity to testify at a hearing before a Veterans Law Judge.  This hearing took place in March 2013.  A transcript of the hearing has been associated with the claims file. 

This matter was again remanded in May 2013 for additional development. 


FINDING OF FACT

1.  The Veteran does not have a current psychiatric disability that is the result of a disease or injury in active service, including in-service stressors.


CONCLUSION OF LAW

A current psychiatric disability, to include PTSD, was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

In a March 2006 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim at issue; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded a VA examination which is fully adequate to decide the claim.  The examiner indicated that the Veteran's claims file was reviewed and fully explained the basis for the opinions provided.  

This matter was remanded in May 2013 in order to afford the Veteran additional opportunity to identify and/or submit treatment records in connection with his claim and for a VA examination.  A June 2013 letter was sent to the Veteran regarding the additional medical records and the Veteran responded in July 2013 statements indicating that his records were destroyed in a house fire in July 2009, that a Dr. H retired in 1999 and that Baptist Hospital also did not have any records, as they kept such records for only 10 years.  The Veteran was then examined by VA in July 2013.  As such, there has been substantial compliance with the terms of the Board's remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Analysis.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Service connection for PTSD requires (i) medical evidence establishing a diagnosis of the condition, (ii) credible supporting evidence that the claimed in-service stressor (except in the case of combat or fear of hostile enemy or terrorist activity) occurred, and (iii) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R. § 3.304(f).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

VA treatment record show assessments of PTSD, generalized anxiety disorder, and depression.  The Veteran testified before the Board that he was a medic in the military (and this is confirmed by his DD-214).  While he was stationed at Ft. Hood,
he reported that a helicopter crashed and that he was a part of the crew that was deployed to recover the body parts of three men killed in the accident.  Service personnel records show that the Veteran was stationed a Ft. Hood during this period.  A newspaper article submitted by the Veteran at the hearing noted the helicopter crash; and information contained at Army Air Crews.com, www.armyaircrews.com/huey.html, reports that a helicopter crashed at Ft. Hood on November 30, 1970 with three fatalities.  Hence there is credible evidence supporting the reported incident.  See 38 C.F.R. § 3.304(f).  The Veteran also testified that he had symptoms of depression in service and that his psychiatric symptoms dated from this incident.  

There has been some variation in his reports of stressors.  For instance in July 2005, he reported that he had not slept well since being in Vietnam, although he has since acknowledged that he had no service in Vietnam; and in October 2005 the Veteran reported flashbacks since the incident when he was "flying in the chopper."  A July 2013 VA outpatient treatment record shows that PTSD was attributed to a 2009 house fire and that the reported in-service stressor consisted of another medic being substituted for the Veteran at the last minute and being killed in the helicopter crash as well as having to pick up body parts.  As such, the Board in May 2013 found that an examination was needed to clarify the psychiatric diagnoses and obtain a clear opinion as to whether any of these disabilities can be attributed to in-service events.

Based on the foregoing, this matter was remanded in order to afford the Veteran a VA examination in connection with his claim.  This examination took place in July 2013.  The examiner indicated that the Veteran's claims file was available and reviewed in connection with the examination and report.  The examiner did not diagnose the Veteran with PTSD, finding that the Veteran did not meet the criteria for a diagnosis.  Rather, the examiner diagnosed anxiety disorder, nos.  No other psychiatric disorder was found.  The Veteran's family, military, and medical history was discussed.  It was also noted that the Veteran has not worked since 2009 when a fire destroyed his home.  The Veteran reported that he first sought psychiatric treatment in the 1980s.  His medical records indicate his treatment dates to 2001.  Past diagnoses of anxiety disorder, depression, and PTSD were noted.  Specifically with respect to the PTSD diagnosis, the examiner noted that it was not until 7/27/2012 that he received this diagnosis.  The examiner also found that the results of testing for PTSD with Trauma Symptoms Inventory were invalid due to over endorsement of symptoms.  And with respect to the depression diagnosis, the examiner found that the results of testing with Beck Depression Inventory and Beck anxiety Inventory also yielded excessively high scores that were within the severe range.  The examiner indicated that this was also likely an exaggeration of symptoms.  The trauma with respect to the helicopter accident in service was noted, as was the 2009 house fire, which the Veteran reported, nearly killed him.  After examination, the examiner stated that:

The Veteran does not meet the DSM-IV-TR diagnostic criteria for the
diagnosis of PTSD based on objective test results and diagnostic clinical interview from this examination. There is no objective evidence or data to support the diagnosis of PTSD at this time. Previous diagnosis of PTSD in 2012 was apparently based on the Veteran's subjective report of symptoms with no objective data to support the clinical diagnosis. 

The Veteran's reported symptoms do meet the DSM-IV-TR diagnostic criteria for the diagnosis of Anxiety disorder not otherwise specified. This diagnosis encompasses his symptoms of both anxiety and depression and is more parsimonious than his prior diagnoses of Generalized Anxiety Disorder, Anxiety Disorder, Depression, and Insomnia. His insomnia is due to his anxiety and does not warrant a separate diagnosis. His military service treatment records are entirely negative for complaints, treatment or diagnosis of depression, anxiety, PTSD or other Axis I mood disorder. He had no treatment following his discharge from military service in 1971 until many years later. His subjectively stated symptoms of nightmares, poor sleep, a feeling like someone is holding my legs down when I'm sleeping, can't get along with nobody, depressed mood, loneliness, crying sometimes" do not meet criteria for increased arousal or avoidance (criterion a and c for PTSD). There is no evidence to support that his current symptoms of Anxiety disorder not otherwise specified are caused by or related to his military service.

There was no diagnosis in the military or within one year of active duty and his Anxiety Disorder NOS is not related to disease or injury during the military. This opinion is based on review of the Veteran's C-file with military service records, CPRS mental health records, subjective reported level of symptoms, DSM-IV diagnostic criteria, diagnostic clinical interview, objective test results from this examination, and training and experience of this examiner.

The Veteran's outpatient records were also reviewed.  The Veteran was diagnosed with PTSD.  However, these records indicated that this diagnosis was related to a serious house fire in 2009 that nearly killed him.

Based on the foregoing, the Board finds that service connection is not warranted for an acquired psychiatric disorder, to include PTSD.  The Veteran has been diagnosed with PTSD, depression, and anxiety disorder during the appeal period.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The July 2013 VA examiner, however, found that the Veteran's depression is subsumed in the diagnosis of anxiety disorder and that the Veteran did not meet the criteria for PTSD.  In this regard, the examiner found that the previous diagnosis was faulty in that it was based on the Veteran's subjective report of symptoms with no objective data to support the clinical diagnosis.  In this, the examiner appears to have made a judgment with respect to the credibility of the Veteran's reported symptoms.  But even if that were not the case, the VA treatment records diagnosing PTSD do not link such diagnosis to military service, but to a devastating house fire in 2009.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the July 2013 VA examiner reviewed the Veteran claims file and was apprised of the medical history and the Veteran's contentions.  The examiner did not discuss the Veteran's reports of in-service treatment (on his initial application for VA benefits) or of depression beginning in service.  These reports; however, are not deemed credible, given the Veteran's varying reports of his history; the fact that he did not report in-service treatment at his hearing; and that he reported no pertinent history or symptoms at discharge from service.  After examination and review, the examiner provided a definite opinions supported by a reasoned rationale.  As such, the opinions are highly probative.  The treatment providers have also not provided evidence that the current psychiatric disability is related to service.  

In summary, the evidence in this case is against the claims.  As such, the preponderance of the evidence is against service connection.  Reasonable doubt does not arise and the claim, the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a psychiatric disability, to include PTSD, is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


